MEMORANDUM **
Mohammed Talukder, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings due to ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s May 20, 2004 order dismissing Talukder’s appeal from an immigration judge’s decision denying Talukder’s applications for asylum, withholding of removal, and relief under the Convention Against Torture, because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Talukder does not contend that the BIA erred in its September 14, 2004 order denying his motion to reopen, and thus has waived any challenge to the only decision properly before this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.